ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-271 concluding that GERARD V. ROSS of BELLEVILLE, who was admitted to the bar of this State in 1988, and who was temporarily suspended from practice by Order of the Court dated July 14, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.4(a)(failure to communicate), RPC 7.1(a)(false or misleading communications), RPC 8.1(b)(failure to cooperate with ethics au*9thorities) and RPC 8.4(c)(misrepresentation), and good cause appearing;
It is ORDERED that GERARD V. ROSS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to practice unless and until he complies with the determination of the District VC Fee Arbitration Committee in Docket No.VC-98-043F; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.